Opinion of the Court
Per Curiam:
Tried by special court-martial,. the accused pleaded guilty to, and was convicted of, larceny in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921. He was sentenced to bad-conduct discharge, confinement at hard labor for six months, forfeiture of two-thirds pay per month for a like period, and reduction. Intermediate appellate authorities affirmed.
At the trial, it appears evidence was adduced that Morehead “had been accused or tried or at least there was evidence that he had had problems of being a shop lifter at one time.” In addition, trial counsel noted accused’s last evaluation “said that he must be reminded of his personal appearence [sic] and he does not get along with petty officers.” There were no instructions to disregard these matters. Prejudicial error was, therefore, committed. See United States v Rodriguez, 17 USCMA 54, 37 CMR 318; United States v Baskin, 17 USCMA 315, 38 CMR 113; and United States v Averette, 17 USCMA 319, 38 CMR 117.
The petition for review is granted, and the decision of the board of review is reversed. The record of trial is returned to the Judge Advocate General of the Navy. The board of review may reassess the sentence to purge the prejudice, or order a rehearing thereon.